Name: Commission Regulation (EC) No 2436/94 of 6 October 1994 re-establishing the levying of customs duties on certain textile products originating in India, Pakistan and Indonesia to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania;  leather and textile industries
 Date Published: nan

 8 . 10. 94 Official Journal of the European Communities No L 260/3 COMMISSION REGULATION (EC) No 2436/94 of 6 October 1994 re-establishing the levying of customs duties on certain textile products originating in India, Pakistan and Indonesia to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff preferences for 1991 in respect of textile products originating in developing countries (!), extended for 1994 by Regulation (EC) No 3668/93 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded from 1 July to 31 December 1994 for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of its Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of products of the order Nos, categories and origins indicated in the table below, the relevant ceilings were fixed at the levels indicated in that table ; whereas that ceiling was reached on the date indicated below, by charges of the imports into the Community of the products in question : Order No Origin Ceiling Date 40.0040 Indonesia 941 500 pieces 13 . 9 . 1994 40.0280 Indonesia 55 000 pieces 27. 7. 1994 40.0290 Indonesia 62 000 pieces 5. 9 . 1994 40.0830 Pakistan 30 tonnes 28 . 7. 1994 40.0910 Indonesia 34,5 tonnes 1 . 8 . 1994 40.1120 India 16,5 tonnes 27. 7. 1994 Whereas it is appropriate to re-establish the levying of customs duties for the products in question, HAS ADOPTED THIS REGULATION : Article 1 As from 11 October 1994, the levying of customs duties, suspended from 1 July to 31 December 1994, pursuant to Regulation (EEC) No 3832/90, shall be re-established on imports into the Community of the products indicated in the table below : (') OJ No L 370, 31 . 12. 1990, p. 39. (2) OJ No L 338, 31 . 12. 1993, p. 22. No L 260/4 Official Journal of the European Communities 8 . 10 . 94 Order No Category CN code Description Origin 40.0040 4 6105 10 00 Shirts, T-shirts, lightweight fine knit Indonesia 6105 20 10 roll, polo or turtle necked jumpers and 6105 20 90 pullovers (other than of wool or fine 6105 90 10 animal hair), undervests and the like, knitted or crocheted 6109 10 00 6109 90 10 6109 90 30 6110 20 10 6110 30 10 40.0280 28 6103 41 10 Trousers, bib and brace overalls, Indonesia 6103 41 90 breeches and shorts (other than 610342 10 swimwear) knitted or crocheted, of 6103 42 90 wool, of cotton or man-made fibres 6103 43 10 6103 43 90 6103 49 10 6103 49 91 6104 61 10 6104 61 90 6104 62 10 6104 62 90 6104 63 10 6104 63 90 6104 69 10 6104 69 91 40.0290 29 6204 11 00 Women's or girls' suits and ensembles Indonesia 6204 1 2 00 other than knitted or crocheted, of 6204 13 00 wool, of cotton or man-made fibres, 6204 19 10 excluding ski suits : women's or girls' 6204 21 00 tracksuits with lining, with an outer 6204 22 80 shell of a single identical fabric, of 6204 23 80 cotton or of man-made fibres 6204 29 18 6211 42 31 6211 43 31 40.0830 83 61011010 Overcoats, jackets, blazers and other Pakistan 6101 20 10 garments, including ski suits, knitted or 6101 30 10 crocheted, excluding garments of categories 4, 5, 7, 13, 24, 26, 27, 28, 68 , 6102 10 10 69, 72, 73, 74 and 75 6102 20 10 6102 30 10 6103 31 00 6103 32 00 6103 33 00 ex 6103 39 00 6104 31 00 6104 32 00 6104 33 00 ex 6104 39 00 ex 6112 20 00 6113 00 90 6114 10 00 6114 20 00 6114 30 00 8 . 10 . 94 Official Journal of the European Communities No L 260/5 Order No Category CN code Description Origin 40.0910 91 6306 21 00 Tents Indonesia 6306 22 00 6306 29 00 40.1120 112 6307 20 00 Other made up textile articles, woven, India ex 6307 90 99 excluding those of categories 113 and 114 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 October 1994. For the Commission Christiane SCRIVENER Member of the Commission